Citation Nr: 1047521	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include a blocked aorta and peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 Regional Office (RO) in St. Louis, 
Missouri rating decision, which denied the claim on appeal.

In connection with this appeal, the Veteran originally requested 
and was scheduled for a personal hearing before a Veterans Law 
Judge.  In August 2006, however, the Veteran withdrew his hearing 
request.  Thus, the Board will proceed with consideration of the 
appeal, based on the evidence of record.

The claim was remanded by the Board in a February 2008 decision 
because the matter was considered inextricably intertwined with 
the issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

Based on statements of the Veteran and his representative, as 
well as the medical evidence of record, and in light of the 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled), and for reasons discussed in greater 
detail below, the Veteran's claim for service connection for a 
heart disability has been recharacterized as noted above.

The Board notes that the February 2008 Board decision, 
noted above, also remanded the issue of entitlement to 
service connection for PTSD.  In an August 2010 rating 
decision, the RO granted service connection for the 
Veteran's PTSD.  This decision was a complete grant of 
benefits with respect to the issue on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue is not currently on appeal before the 
Board.  That said, in September 2010 the Veteran submitted 
documentation in which he argued that he was entitled to a 
100 percent disability rating for his PTSD, rather than 
the 30 percent assigned in the August 2010 rating 
decision.  The Board notes that the RO tangentially 
addressed this issue in a September 2010 supplemental 
statement of the case (SSOC); however, the SSOC was dated 
one day prior to receipt of the Veteran's information.  
Thus, the issue of an increased rating for the Veteran's 
service-connected PTSD has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
cardiovascular disability.  After a thorough review of the 
Veteran's claims file, the Board has determined that despite the 
extensive procedural history additional development is necessary 
prior to the adjudication of this claim. 

Initially, the Board notes that VA has an obligation to associate 
all relevant records with the claims file of a veteran, and a 
heightened duty when it comes to obtaining records in the 
possession of another Federal Agency.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Following the prior February 2008 remand, the Veteran submitted 
evidence in September 2010 that included the representation that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) from January 1981, which was 
converted to retirement benefits from December 1990.  The Veteran 
also submitted a letter from SSA noting the same.  In addition, 
during his April 2010 VA examination he indicated that he retired 
in 1983 due to "medical illnesses," without further 
explanation. 
 
Where there is actual notice to VA that the Veteran is or was 
receiving disability benefits from the SSA, VA has the duty to 
acquire a copy of the decision granting SSA disability benefits 
and the supporting medical documentation relied upon where the 
identified records have a reasonable possibility of assisting in 
substantiation of the Veteran's claim.  Golz v. Shinseki, 590 
F.3d 1317, 1321-22 (Fed. Cir. 2010); see also Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  As it is unclear as to the 
basis of the Veteran's award for disability benefits and no 
indication that records from SSA have been requested or otherwise 
associated with the claims file, a remand is required to afford 
the RO/AMC the opportunity to seek these records.

In addition, the Veteran's original claim for entitlement to 
service connection for a heart disability was treated as a claim 
for direct service connection and the notice letters provided by 
the RO addressed the issue accordingly.  These letters did not 
provide the Veteran with proper notice of the requirements for 
establishing service connection on a secondary basis, as the 
Veteran did not make that assertion in his claim.  However, in a 
July 2006 statement the Veteran indicated that his heart problems 
were caused or aggravated by his PTSD.  The basis for this 
additional theory of entitlement was a March 2003 letter from one 
of the Veteran's private treating physicians, who opined that his 
PTSD "has had a bearing on his cardiovascular disease."      

As the possibility of service connection on a secondary basis was 
raised, the Veteran must be provided an opportunity to provide 
all relevant evidence to substantiate the claim.  The notice 
letters, therefore, are inadequate, as they failed to inform the 
Veteran of the requirements for establishing service connection 
on a secondary basis prior to the final adjudication of the 
Veteran's claim.  Thus, upon remand, the Veteran should be given 
appropriate VCAA notice, according to the aforementioned 
requirements, and notice of the requirements for establishing 
secondary service connection, according to 38 C.F.R. § 3.310.

Finally, the Board notes that the duty to assist required under 
the VCAA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, the Court held 
that the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In that regard, the Board notes that the Veteran was afforded a 
VA examination for his cardiovascular disability claim in April 
2010.  At that time, however, the Veteran was not service-
connected for PTSD.  As such, the VA examiner did not consider 
whether any current cardiovascular disease was caused or 
permanently aggravated by the Veteran's PTSD.  The Board has a 
duty to consider all potential theories of entitlement raised by 
the record.  In light of the fact that the Veteran has a current 
diagnosis of peripheral vascular disease and a history of other 
cardiovascular problems, and the treating physician's March 2003 
letter suggesting a link between the Veteran's PTSD and his 
cardiovascular problems, the Board finds that a VA examination is 
warranted to clarify whether any current cardiovascular 
disability was caused or aggravated by the Veteran's service-
connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure that all VCAA notice obligations 
are satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, implementing 
regulations, interpretative precedent Court 
decisions, and any other applicable legal 
precedent.  In particular, the Veteran should 
be informed of how to establish his claim of 
secondary service connection under 38 C.F.R. 
§ 3.310.

2.  Request all available records concerning 
the Veteran from SSA.  All records obtained 
or any response received should be associated 
with the claims file.  If these records are 
unavailable, this should be noted and 
explained in the claims file.

3.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for his 
cardiovascular problems.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner should 
note that it has been reviewed.  After 
reviewing the file, obtaining a complete 
history from the Veteran, conducting a 
physical examination, and obtaining all 
appropriate diagnostic tests, the physician 
should render an opinion as to whether it is 
at least as likely as not that any current 
cardiovascular disability, to include 
peripheral vascular disease, has been caused 
or permanently aggravated by a service-
connected disability, particularly the 
Veteran's service- connected PTSD.  
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.  

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


